[Cite as State v. Frasca, 2022-Ohio-2924.]



                IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                TRUMBULL COUNTY

STATE OF OHIO,                                    CASE NOS. 2021-T-0059
                                                            2022-T-0001
                 Plaintiff-Appellee,
                                                  Criminal Appeal from the
        -v-                                       Court of Common Pleas

MICHAEL R. FRASCA, JR.,
                                                  Trial Court Nos. 2021 CR 00485
                 Defendant-Appellant.                              2021 CR 00712


                                             OPINION

                                      Decided: August 22, 2022
                                        Judgment: Affirmed


Dennis Watkins, Trumbull County Prosecutor, and Ryan J. Sanders, Assistant
Prosecutor, Administration Building, 4th Floor, 160 High Street, N.W., Warren, OH
44481 (For Plaintiff-Appellee).

John P. Laczko, Attorney John P. Laczko, LLC, City Centre One, Suite 975, 100 East
Federal Street, Youngstown, OH 44503 (For Defendant-Appellant).


THOMAS R. WRIGHT, P.J.

        {¶1}     Appellant, Michael R. Frasca, Jr., appeals his sentence after pleading guilty

to five charges in two separately indicted cases. We affirm.

        {¶2}     In case number 2021 CR 485, Frasca was indicted on the following six

counts: Count One, domestic violence (F3) in violation of R.C. 2919.25(A)&(D)(1)(4);

Counts Two and Three, menacing (M4) in violation of R.C. 2903.22(A)&(B); and Counts

Four, Five, and Six, violating a protection order (F5) in violation of R.C.

2919.27(A)(1)&(B)(3)(a). In case number 2021 CR 712, Frasca was indicted on the
following eight counts: Counts One and Two, domestic violence (M1) in violation of R.C.

2919.25(C)&(D)(1)(4); Count Three, telecommunications harassment (M1) in violation of

R.C. 2917.21(B)(1)&(C)(2); Counts Four and Five, violating a protection order (F5) in

violation of R.C. 2919.27(A)(1)&(B)(3)(a); Counts Six and Seven, menacing by stalking

(F4) in violation of R.C. 2903.211(A)(1)&(B)(2)(e); and Count Eight, menacing by stalking

(F4) in violation of R.C. 2903.211(A)(1)&(B)(2)(g).

       {¶3}   Pursuant to a plea agreement, Frasca pleaded guilty to two counts of

domestic violence, two counts of violating a protection order, and one count of menacing

by stalking. The remaining counts were dismissed. The plea agreement also included a

jointly recommended sentence of 24 months. At the plea hearing, the trial court stated it

would not accept the jointly recommended sentence, ordered a presentence investigation

and report, and set the matter for sentencing. At the sentencing hearing, the trial court

heard victim impact statements from Frasca’s wife and 14-year-old daughter and outlined

Frasca’s extensive criminal history.

       {¶4}   In case number 2021 CR 485, the trial court sentenced Frasca to

consecutive terms of imprisonment of 36 months on Count One and 12 months on Count

Four. In case number 2021 CR 712, the trial court sentenced Frasca to consecutive terms

of imprisonment of 12 months on Count Four and 18 months on Count Six, as well as a

concurrent term of 180 days in jail on Count One. The prison terms imposed in case

number 2021 CR 712 were ordered to be served consecutively to the prison terms

imposed in case number 2021 CR 485, for an aggregate prison sentence of 78 months

(i.e., six years and six months).

       {¶5}   Frasca challenges his felony sentences in one assignment of error:

                                            2

Case Nos. 2021-T-0059 and 2022-T-0001
       {¶6}   “The trial court erred in sentencing appellant and imposing maximum

consecutive terms of incarceration pursuant to guilty pleas beyond the agreed sentence

of the parties without justification or making the statutorily required findings.”

       {¶7}   Frasca first contends the trial court erred when it imposed the individual

prison terms for each count because the court did not adequately consider the sentencing

factors as required by R.C. 2929.12. Specifically, he argues that the individual sentences

are excessive and not supported by the trial court’s factual findings.

       {¶8}   Sentencing courts have discretion to choose the most effective way to

achieve the purposes and principles of felony sentencing, as provided in R.C. 2929.11(A):

              The overriding purposes of felony sentencing are to protect
              the public from future crime by the offender and others, to
              punish the offender, and to promote the effective rehabilitation
              of the offender using the minimum sanctions that the court
              determines accomplish those purposes without imposing an
              unnecessary burden on state or local government resources.

In exercising that discretion, sentencing courts are required to consider the seriousness

and recidivism factors found in R.C. 2929.12, and may consider any other factors relevant

to achieving the purposes and principles of felony sentencing. R.C. 2929.12(A).

       {¶9}   These statutes do not mandate judicial fact-finding, and when a sentencing

court states that it has considered these factors, it fulfills its duty. State v. Foster, 109

Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470, ¶ 42. Even a silent record raises the

presumption that the sentencing court considered all relevant factors. State v. Adams,

37 Ohio St.3d 295, 525 N.E.2d 1361 (1988), paragraph three of the syllabus. Moreover,

our standard of felony sentencing review, as provided in R.C. 2953.08(G), “does not

provide a basis for an appellate court to modify or vacate a sentence based on its view

that the sentence is not supported by the record under R.C. 2929.11 and 2929.12.” State
                                              3

Case Nos. 2021-T-0059 and 2022-T-0001
v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, 169 N.E.3d 649, ¶ 39. An appellate court

is not permitted “to independently weigh evidence in the record and substitute its

judgment for that of the trial court concerning the sentence that best reflects compliance

with R.C. 2929.11 and 2929.12.” Id. at ¶ 42.

       {¶10} Here, the trial court noted at sentencing that it considered the overriding

principles and purposes of felony sentencing and all relevant seriousness and recidivism

factors, and that the sentence shall be proportional to Frasca’s conduct and consistent

with similarly situated offenders. This court is not permitted to independently reweigh the

competing factors on appeal. Accordingly, this aspect of Frasca’s assigned error is not

well taken.

       {¶11} Frasca next argues that the trial court erred when it ordered the prison terms

to be served consecutively, because the court’s R.C. 2929.14(C)(4) findings are legally

insufficient and not supported by the record.

       {¶12} Appellate courts are permitted to review the imposition of consecutive

sentences under the standard provided in R.C. 2953.08(G)(2):

              The court hearing an appeal under division (A), (B), or (C) of
              this section shall review the record, including the findings
              underlying the sentence or modification given by the
              sentencing court.

              The appellate court may increase, reduce, or otherwise
              modify a sentence that is appealed under this section or may
              vacate the sentence and remand the matter to the sentencing
              court for resentencing. The appellate court’s standard for
              review is not whether the sentencing court abused its
              discretion. The appellate court may take any action authorized
              by this division if it clearly and convincingly finds either of the
              following:

              (a) That the record does not support the sentencing court’s
              findings under division (B) or (D) of section 2929.13, division
                                              4

Case Nos. 2021-T-0059 and 2022-T-0001
              (B)(2)(e) or (C)(4) of section 2929.14, or division (I) of section
              2929.20 of the Revised Code, whichever, if any, is relevant;

              (b) That the sentence is otherwise contrary to law.

       {¶13} A statutory presumption exists in favor of concurrent sentences. See R.C.

2929.41(A). “In order to impose consecutive terms of imprisonment, a trial court is

required to make the findings mandated by R.C. 2929.14(C)(4) at the sentencing hearing

and incorporate its findings into its sentencing entry, but it has no obligation to state

reasons to support its findings.” State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177,

16 N.E.3d 659, syllabus.

       {¶14} Pursuant to R.C. 2929.14(C)(4), “If multiple prison terms are imposed on an

offender for convictions of multiple offenses, the court may require the offender to serve

the prison terms consecutively if the court finds that the consecutive service is necessary

to protect the public from future crime or to punish the offender and that consecutive

sentences are not disproportionate to the seriousness of the offender’s conduct and to

the danger the offender poses to the public, and if the court also finds any of the following:

              (a) The offender committed one or more of the multiple
              offenses while the offender was awaiting trial or sentencing,
              was under a sanction imposed pursuant to section 2929.16,
              2929.17, or 2929.18 of the Revised Code, or was under post-
              release control for a prior offense.

              (b) At least two of the multiple offenses were committed as
              part of one or more courses of conduct, and the harm caused
              by two or more of the multiple offenses so committed was so
              great or unusual that no single prison term for any of the
              offenses committed as part of any of the courses of conduct
              adequately reflects the seriousness of the offender’s conduct.

              (c) The offender’s history of criminal conduct demonstrates
              that consecutive sentences are necessary to protect the
              public from future crime by the offender.

                                              5

Case Nos. 2021-T-0059 and 2022-T-0001
      {¶15} Here, the trial court made the following findings when it imposed

consecutive sentences at the hearing:

             The Court finds, pursuant to Ohio Revised Code Section
             2929.14, that it is necessary to protect the public from almost
             absolute certainty of future crime by the Defendant,
             consecutive sentences are not disproportionate to the
             seriousness of the offender’s conduct, blatant disregard for
             court orders and protection orders; that some of these
             offenses were committed while awaiting trial and while he was
             on probation and – bond and specific orders to stay away from
             the victims; that due to the conduct of the Defendant a single
             prison term would not adequately reflect the seriousness of
             the offender’s conduct; and the Defendant’s extensive
             criminal history demonstrates that consecutive sentences are
             absolutely necessary to protect the public.

These findings were also sufficiently incorporated into the sentencing entry.

      {¶16} We do not clearly and convincingly find that the record does not support the

trial court’s findings. Frasca has an extensive criminal history, which began when he was

a juvenile, and has spent many years in prison as a result. Accordingly, this aspect of

Franca’s assigned error is also not well taken.

      {¶17} Franca’s sole assignment of error is without merit.

      {¶18} The judgments of the Trumbull County Court of Common Pleas is affirmed.



MARY JANE TRAPP, J.,

JOHN J. EKLUND, J.,

concur.




                                            6

Case Nos. 2021-T-0059 and 2022-T-0001